COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JAMES L. BLOCK,                               §               No. 08-14-00022-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               382nd District Court

 THE STATE OF TEXAS,                           §            of Rockwall County, Texas

                       State.                  §                 (TC# 2-13-335)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 6, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Sams, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 6, 2014.

       IT IS SO ORDERED this 30th day of April, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.